Bleckley, Justice.
1. The remedy given by law to correct the error of a judge of the superior court “ in any matter heard at chambers,” is a bill of exceptions. Code, §42o 1. And a motion for a new trial is not appropriate. Lester vs. Johnson, this term.
2. In the present case, there was no writ of error directly upon the decision made by the judge at chambers disposing *290of the money upon the rule against the sheriff; that decision was not excepted to and a bill of exceptions tendered and signed, but the dissatisfied party made a motion for a new trial, and the overruling of that motion is the subject matter of the writ of error now before us, and its only subject matter. No other error is assigned. IN ow, a motion for a new trial not being the remedy to reach any ei ror which the judge may have committed in his judgment disposing of the money, it is certain that the refusal to grant a new trial was not erroneous. This being a sufficient rea' son for the decision of the judge now under review, it is needless to look for any other.
Judgment affirmed.